Citation Nr: 0416352	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for claimed Bell's 
palsy.  

2.  Entitlement to service connection for claimed 
mononucleosis.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for generalized anxiety 
disorder claimed as secondary to a low back disorder.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1967 to February 
1971.  He had verified Air National Guard service from 
January 1990 to July 1993 with prior Reserve component 
service of 2 years, 3 months and 22 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans law Judge at the RO.  He 
withdrew his hearing request in April 2004.  See 38 C.F.R. § 
20.704(e) (2003).  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  



FINDINGS OF FACT

1.  The veteran is shown to have been treated for right 
Bell's palsy and mononucleosis during his period of active 
service.  

2.  The veteran currently is not shown to be suffering from 
mononucleosis or Bell's palsy or residuals thereof.  

3.  The veteran did not manifest a low back or innocently 
acquired psychiatric disability during his period of active 
service.  

4.  While in Air National Guard in 1992, the veteran is shown 
to have been treated for low back strain that resolved 
following conservative treatment.  

5.  The veteran is shown to have developed L4-5 disc 
herniation with resulting acute discomfort and required 
surgical intervention following a work-related injury 
suffering in 1996 following his period of Air National Guard 
duty.  

6.  The veteran's current low back degenerative disc disease 
and any bone changes are not shown to be due an injury or 
other event during his period of active service or any 
subsequent period of active or inactive duty for training.  

7.  The veteran is not shown to have an innocently acquired 
psychiatric disorder that is due to any event in service or 
that is caused or aggravated by a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability due to 
Bell's palsy that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  The veteran is not shown to have a disability due to 
mononucleosis that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  

3.  The veteran's low back disability manifested by 
degenerative disc disease and bone changes is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  

4.  The veteran's innocently acquired psychiatric disability 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran received initial VCAA 
notice after each initial AOJ adjudication.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case must be considered to be harmless 
for the reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also details the scope of notice to which claimants of 
VA benefits are entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a Veterans Law Judge.  As noted, the veteran 
cancelled that hearing.  

Further, by May 2003 VCAA letter and the Statement of the 
Case and the November 2002 and January 2003 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via those documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On the March 1967 service enlistment medical examination 
report, no relevant disabilities or abnormalities were noted.  

From early August 1969 to early September 1969, during 
service, the veteran was hospitalized following fever and 
onset of weakness.  A mononucleosis screen test was found to 
be positive, and his white blood cell differential indicated 
that he had infectious mononucleosis.  Following 
hospitalization, the veteran was returned to duty.  

In November 1969, during service, the veteran was treated for 
manifestations due to right Bell's palsy.  In December 1970, 
the veteran complained of general malaise.  He had a 
temperature of 102 degrees.  

On the January 1971 service medical examination report, the 
examiner noted no relevant disabilities or abnormalities.  

On November 1989 service report of medical history, the 
veteran reported broken bones and an injury to the stomach in 
1975.  On the corresponding medical examination report, the 
examiner noted no relevant disabilities or abnormalities.  
The veteran's "PULHES" physical profile amounted to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  (See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) for an explanation of the military 
medical profile system).  

In April 1992, the veteran complained of having low back 
discomfort.  The June 1992 service medical records reflected 
no specific diagnosis of disk disease.  A July 1992 notation 
revealed that the veteran was under treatment for a back 
injury.  

A July 1992 magnetic resonance imaging (MRI) of the lumbar 
spine revealed fairly diffuse degenerative disk and bone 
changes.  There was no evidence of spinal stenosis.  A July 
1992 computed tomography (CT) scan of the lumbar spine 
revealed fairly diffuse degenerative disk and bone changes 
without evidence of spinal stenosis.  

A May 1993 service medical note indicated that the veteran's 
low back was asymptomatic with no pain or limitations.  It 
was noted by way of history that the veteran had had a 
previous back strain for which he had sought chiropractic 
treatment with relief of his symptoms.  It was reported that 
he was performing all desired physical activities.  

In a May 1996 private medical examination report, the 
examiner stated that the veteran suffered from moderate 
amount of back discomfort.  The examiner noted that the 
veteran had injured his back in March in Croatia.  
Reportedly, while lifting something, his back sort of 
"kinked and wrenched."  A CT scan showed some bulging of 
the L4-5 disc.  X-ray studies showed degenerative changes.  
He developed acute discomfort at that time.  

A June 1997 VA progress note reflected that the veteran had 
complaints of low back pain and was status post-back surgery.  
In May 1998, sciatica was diagnosed.  A July 1998 MRI of the 
lumbar spine revealed a herniated disc at L4-5, status post 
left L4-5 laminectomy with post-operative changes, mild focal 
spinal stenosis, and degenerative changes in every lumbar 
interval disk.  An August 1998 MRI showed a rather large 
recurrent L4-5 disk herniation.  The examiner advised 
surgery.  

In January 1999, the veteran was diagnosed with herniated 
disk, anxiety disorder and depression.  

On February 1999 psychological evaluation, the examiner 
indicated that the veteran suffered from chronic pain 
syndrome as a result of an August 1998 work-related back 
injury.  He was no longer able to work and was often nervous.  

The veteran reported feeling "blue" and having sleep 
disturbance and insomnia.  Objectively, the examiner opined 
that the veteran did not exhibit a tendency to exaggerate and 
appeared anxious.  

The examiner diagnosed adjustment disorder, mild, anxious; 
personality disorder, not otherwise specified; and chronic 
pain disorder with a history of degenerative disk disease.  

A May 1999 private medical record reflected that the veteran 
was taking prescription antidepressants and anti-anxiety 
medication.  

By March 2000 rating decision, the RO denied service 
connection for acute mononucleosis, Bell's palsy and a low 
back disorder.  

On a September 2001 VA examination of the spine, the veteran 
stated that, in 1992, while performing Air Guard duties, he 
was lifting and holding an extension bar when he felt acute 
pain in the low back.  The veteran asserted that, prior to 
that incident, he suffered intermittent low back pain but 
that, following the 1992 incident, the pain became constant.  

The veteran recounted that he completed his Air National 
Guard duty in 1993 and then spent two years in Kuwait working 
as a mechanic.  In Kuwait, he reported experiencing 
occasional low back pain.  He returned to the United States 
in 1995 and then went to work as a mechanic in Croatia.  In 
1996, he underwent a low back disk operation.  

On objective examination, the examiner noted a low back scar 
and evidence of lumbosacral degenerative disk disease with 
sclerosis and narrowing of the disk spaces.  The examiner 
diagnosed a history of recurrent low back pain with two 
incidents of acute pain following specific activities, 
currently status post laminectomy with lumbosacral 
degenerative disk disease.  

The examiner opined that a single incident in April 1992 did 
not likely produce the farly diffuse degenerative disk 
disease and bone changes seen on the July 1992 CT scan due to 
the short time interval.  The examiner opined, therefore, 
that the fairly diffuse degenerative disk disease and bone 
changes had another etiological background.  

On a September 2001 VA neurologic examination, the veteran 
stated that he developed right facial paralysis in 1969.  He 
complained of present drooling from the right side of his 
mouth.  The examiner diagnosed Bell's palsy by history with 
no neurologic disability on examination and low back pain 
status post lumbar laminectomy with a history of mild left 
radiculopathy.  

On a September 2001 VA examination for hemic disorders, the 
veteran reported that he experienced episodes of fatigue once 
every two or three years lasting approximately seven days.  
His latest such episode was six years prior.  He denied 
having chills, night sweats, fatigue, weakness or fever.  

Upon physical examination and a review of blood test restlts, 
the examiner diagnosed infectious mononucleosis in 1969, 
treated and resolved, as well as recurrent episodes of 
fatigue by history, currently asymptomatic.  The examiner 
asserted that there was no clinical evidence of mononucleosis 
at present.  

By January 2002 rating decision, the RO denied service 
connection for Bell's palsy, infectious mononucleosis and a 
low back disability.  

That month, the veteran filed a claim of service connection 
for a "mental condition secondary to my lower back 
condition."  

An October 2002 report from a psychologist reflected that the 
veteran suffered from pain in various joints to include the 
low back.  Tests administered indicated that the veteran 
suffered from mild depression and a mild degree of 
hopelessness.  The tests also revealed that the veteran had 
marked concerns about body integrity and had high levels of 
ruminative anxiety exacerbated by myofacial mechanisms.  

In January 2003 medical statement, it was stated that the 
veteran had been plagued with debilitating back pain since 
suffering a May 1992 injury and that his present condition 
was directly related to the injury in the Air National Guard.  
It was reported that, following the injury, he remained on 
restricted duty for the remainder of service.  Reportedly, 
his pain continued to worsen over the years and ultimately 
failed conservative treatment.  He underwent a lumbar 
laminectomy at L4-5 in 1996.  An MRI in 1998 showed a 
recurrent herniation at L4-5 and a herniation at L3-4.  

By November 2002 rating decision, the RO denied service 
connection for a mental condition.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Analysis

On the September 2001 VA neurologic examination, the examiner 
diagnosed Bell's palsy by history with no neurologic 
disability on examination.  In order for service connection 
to be granted, a claimant must suffer from a current 
disability.  38 C.F.R. § 3.303; Gilpin, supra.  In the 
absence of a present disability, therefore, service 
connection for Bell's palsy must be denied.  

On the September 2001 VA examination for hemic disorders, the 
examiner diagnosed a history of mononucleosis in 1969 that 
was now resolved as well as recurrent episodes of fatigue by 
history, currently asymptomatic.  The examiner further found 
that there was no clinical evidence of mononucleosis at 
present.  Without a current disability, service connection 
cannot be granted.  Id.  Because the veteran does not now 
suffer from mononucleosis or residual disability attributable 
thereto, service connection for mononucleosis must be denied.  

With respect to the issue of service connection for a low 
back disorder, on the September 2001 VA examination report, 
the examiner opined that the single incident in April 1992 
did not likely produce the fairly diffuse degenerative disk 
disease and bone changes seen on the July 1992 CT scan due to 
the short time interval and that the veteran's low back 
disability had another etiological background.  

In order for service connection to be granted, the competent 
evidence must demonstrate a nexus between a currently 
diagnosed disability and disease or injury that was incurred 
in or aggravated by service.  38 C.F.R. § 3.303.  The veteran 
does suffer from a current low back disability manifested by 
degenerative disc and some bone changes.  The medical 
evidence, however, does not serve to show that it was 
incurred in or aggravated by service.  

While the recently received private medical report 
inaccurately reported a history that the veteran had had 
debilitating low back pain since an injury in May 1992 during 
Air National Guard duty and opined that his condition was 
directly related to that injury in service, the Board finds 
that the competent evidence of record shows that the veteran 
actually developed acute low back symptoms and underwent 
surgery for disc disease following a back injury suffered in 
1996 after he returned to full employment following his 
period of Air National Guard duty.  The competent medical 
evidence, in the Board's opinion, serves to show that the 
veteran did not suffer a disc herniation that requires 
surgical intervention until after the 1996 postservice 
injury.  

The Board also finds that the September 2001 VA medical 
opinion correctly opined that the reported injury in 1992 
could not have produced the diffuse degenerative disc disease 
and bone changes noted at that time.  Accordingly, based on a 
review of the entire evidentiary record, service connection 
for the current low back disability manifested by 
degenerative disc disease and bone changes is denied.  

The veteran alleges that a his an acquired psychiatric 
disability to include anxiety has resulted from a low back 
disability.  Based on October 2002 psychological testing, 
that might well be the case.  Secondary service connection, 
however, will only be granted for a disability that is shown 
to have resulted from a service-connected disability.  
38 C.F.R. § 3.310.  

As the veteran's low back disability is not service 
connected, service connection for an acquired psychiatric 
disorder to include anxiety on a secondary basis cannot be 
granted in this case.  Id.

The Board also notes that service connection for an acquired 
psychiatric disability to include anxiety cannot be granted 
on a direct basis.  38 C.F.R. § 3.303.  The veteran does not 
allege and the competent evidence does not demonstrate a 
nexus between an acquired psychiatric disability and any 
event in service.  Id.  Indeed, the record is silent with 
respect to complaints of a psychiatric nature in service.  

The Board notes that, under VCAA, VA would normally have been 
obligated to provide a psychiatric examination in order to 
assist the veteran in establishing his claim of secondary 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5103A(d).  

A medical examination need only be arranged if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

In this instance, there is no plausible basis for the grant 
of secondary service connection as the veteran does not have 
a service-connected low back disability.  

Thus, VA did not err in failing to schedule a VA psychiatric 
examination.  Id.  The Board notes that VA is not required to 
provide assistance to the claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 5103A(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to any of 
the issues on appeal to otherwise warrant favorable 
decisions.  



ORDER

Service connection for Bell's palsy is denied.  

Service connection for mononucleosis is denied.  

Service connection for a low back disability is denied.  

Service connection for an acquired psychiatric disorder is 
denied on a direct basis and as secondary to a low back 
disability.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



